TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00024-CV



                              Mary Margaret Blanchard, Appellant

                                                   v.

    Grace Ann McNeill, as Successor Trustee of The Dixie Lee Hudlow Living Trust, as
    amended, and as Independent Executor of the Estate of Dixie Lee Hudlow, Appellee


                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
           NO. C-1-PB-000693, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant filed her notice of appeal on January 12, 2016. The full appellate record

was filed on February 18, 2016, making appellant’s brief due on March 21. We granted three

extensions of time, finally granting the third motion by order on June 23. In that order, we stated

that appellant’s brief was due no later than July 7, that no further extensions would be granted, and

that the appeal would be subject to dismissal if the brief was not filed. Appellant did not file her

brief by that date. Instead, on July 12, five days after the final deadline ran, appellant filed a fourth

motion for extension of time, asking that she be allowed to file her brief on July 15. Appellee has

filed a motion to dismiss, objecting to appellant’s fourth motion.

                On our own motion, we deny appellant’s fourth motion for extension of time. We

dismiss the appeal pursuant to rule 42.3(c). See Tex. R. App. P. 42.3(c) (appellate court may
dismiss appeal if appellant does not comply with rules, a court order, or notice from the clerk).

We dismiss as moot appellee’s motion to dismiss.

              Justice Pemberton dissents from this dismissal without opinion.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Field
 Justice Pemberton dissenting

Dismissed for Want of Prosecution

Filed: July 26, 2016




                                                2